641 N.W.2d 613 (2002)
Raymond J. OSWALD, Estate of Raymond J. Oswald, by Robin D. Simpson, Personal Representative, Respondent,
v.
BOISE CASCADE CORPORATION (1969-1991), Self-Insured, Relator, and
Health Care Financing Administration (Medicare), Intervenor.
No. C0-02-24.
Supreme Court of Minnesota.
March 27, 2002.
Michael C. Jackman, Genevieve A. Beck, Larkin Hoffman Daly & Lindgren & Lindgren, Ltd., Bloomington, for Relator.
Steven D. Hawn, Sieben Polk LaVerdiere Jones & Hawn, P.A., St. Paul, for Respondents.
Harvey F. Ficek, Noridian Government Center, Fargo, ND, for Intervenor.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed December 20, 2001, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
*614 Employee is awarded $600 in attorney fees.
BY THE COURT:
/s/ James H. Gilbert
Associate Justice